MEMORANDUM **
California state prisoner William H. Burnett appeals pro se the district court’s denial of his 28 U.S.C. § 2254 habeas petition, which challenges his conviction and 16-year sentence for second-degree robbery. We have jurisdiction pursuant to 28 U.S.C. § 2253(a). Reviewing de novo, Alvarado v. Hill, 252 F.3d 1066, 1068 (9th Cir.2001), we affirm.
Burnett contends that the evidence was insufficient to support his conviction. The California Court of Appeal considered this claim on direct review and concluded that the evidence was sufficient, because the jury was free to believe and to draw inferences from the testimony of the prosecution’s witnesses rather than Burnett’s. That court’s conclusion is not contrary to *486or an unreasonable application of federal law as clearly established by the Supreme Court. See Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979) (stating that evidence is constitutionally sufficient so long as the reviewing court concludes, “after viewing the evidence in the light most favorable to the prosecution, [that] any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt”); see also Schlup v. Delo, 513 U.S. 298, 330, 115 S.Ct. 851, 130 L.Ed.2d 808 (1995) (stating that under Jackson, resolving credibility issues is generally beyond the scope of appellate review).
Thus, the district court properly denied Burnett’s petition. See 28 U.S.C. § 2254(d); Early v. Packer, 537 U.S. 3, 123 S.Ct. 362, 365-66, 154 L.Ed.2d 263 (2002) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.